Citation Nr: 9900752	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran served on active duty from January 1942 until 
March 1946.  He died on June [redacted], 1996.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of August 1996 from the Philadelphia, Pennsylvania 
Regional Office and Insurance Center which denied service 
connection for the cause of the veterans death.  The claims 
folder was subsequently transferred to the Milwaukee, 
Wisconsin Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and her representative contend that the veteran 
died of lung disease which developed from inhalation of smoke 
as the result of a bus fire in which he was involved in 
service.  It is asserted that for this reason, service 
connection for the cause of the veterans death should now be 
granted by the Board. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veterans death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained.

2.  The veteran died on June [redacted], 1996 due to 
bronchiectasis, along with pulmonary fibrosis and 
Alzheimers dementia. 

3.  At the time of the veterans death, service connection 
was in effect for burn scar residuals of the right arm, 
anterior and lateral surfaces of the right lower extremity 
from the buttocks to the lower leg with skin grafts, rated 40 
percent disabling; varicose veins of the right leg, rated 10 
percent disabling; and left thigh and abdomen skin graft 
donor sites, and burns of the face and back, rated 
noncompensably disabling.  A combined disability evaluation 
of 50 percent was in effect for the service-connected 
disabilities. 

4.  There is no adequate medical evidence that a disability 
of service onset was the immediate or underlying cause of the 
veterans death, nor is there medical evidence that a 
service-connected disability contributed substantially or 
materially to cause or hasten his death, combined to cause 
his death, or aided or lent assistance to the cause of his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to or hasten the veterans death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of the 
veterans death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 
(1998).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veterans death.  In this 
regard, she has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this instance, the appellants 
claim is determined to be well-grounded within the meaning of 
38 U.S.C.A. 5107(a).  That is, she is found to have presented 
a claim in this regard which is plausible.  The Board is also 
satisfied that that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The service medical records show that the veteran sustained 
second and third degree burns on the lateral aspect of the 
right lower extremity, right upper extremity and both 
buttocks when the civilian bus in which he was a passenger 
caught fire in July 1945.  Upon admission that same day, it 
was noted that he had no other injuries except for the burns.  
Physical examination disclosed that the lungs were normal to 
auscultation and percussion, and there were no rales.  The 
service medical records reflect that the veteran underwent 
extended treatment for his burns, including multiple 
surgeries.  He was discharged from hospitalization in March 
1946 and was afforded a disability discharge from service on 
account of his burn residuals.  The extensive clinical data 
generated as a result of his hospitalization disclosed no 
lung complaints, symptoms or findings.  

The veteran was afforded VA examinations for compensation and 
pension purposes in February, March and July 1947 whereupon 
the only complaints recorded were in relation to the right 
lower extremity.  No respiratory or lung complaints, findings 
or pathology were noted.  

A death certificate was received in July 1996 indicating the 
veteran died on June [redacted], 1996 at the age of 76 from 
bronchiectasis which was the immediate cause of death, due to 
or as a consequence of pulmonary fibrosis and Alzheimers 
dementia.  At the time of the veterans death, service 
connection had been established for burn scar residuals of 
the right arm, anterior and lateral surfaces of the right 
lower extremity from the buttocks to the lower leg with skin 
grafts, rated 40 percent disabling; varicose veins of the 
right leg, rated 10 percent disabling; and left thigh and 
abdomen skin graft donor sites, and burns of the face and 
back, rated noncompensably disabling.  A combined disability 
evaluation of 50 percent was in effect for the service-
connected disabilities. 

A medical report dated in May 1996 from R. J. Stein, M.D., to 
J. A. Biller, M.D., noted that it was a follow-up letter with 
respect to the veterans course since his vacation in Florida 
for the past six months.  It was reported that the veteran 
had diffuse bronchiectasis with CAT scan evidence of 
pulmonary fibrosis with honeycombing.  It was related that 
because of his poor overall status and advanced Alzheimers 
disease, his pulmonary pathology had been managed 
conservatively.  Dr. Stein indicated that the veteran had 
arrived in November 1995 on medication and went on to 
describe a continuing course of treatment.  

The appellant was afforded a personal hearing at the 
Milwaukee RO in October 1996 and presented testimony to the 
effect that the veteran was the very last person off a 
burning bus while he was in service and that he had inhaled 
an extensive amount of heat, smoke and fumes as a result 
thereof.  It was her belief that he sustained a great deal of 
lung damage at that time which did not show up for many years 
after the event and that this eventually culminated in the 
veterans death. 

A medical report dated in December 1996 was received from Dr. 
Biller, who was associated with the Physicians Clinics of the 
Medical College of Wisconsin, Division of Pulmonary and 
Critical Care Medicine, noting that the veteran had first 
come to see her in December 1994 for a second opinion 
regarding his persistent cough and sputum production.  It was 
related that he had developed such symptoms approximately a 
year and a half before.  She indicated that she confirmed a 
diagnosis of bronchiectasis and prescribed a course of 
treatment.  Dr. Biller stated that the veteran spent the 
winter in Florida and that she next saw him in June 1995 
whereupon he was having increased respiratory symptomatology.  
It was noted that his regular physician had subsequently 
ordered a chest CAT scan which revealed that he had pulmonary 
fibrosis in addition to bronchiectasis.  She explained that 
this meant that there was scar tissue in the lungs which was 
separate from the bronchiectasis, and added that the causes 
of pulmonary fibrosis were many, and that often, no cause for 
such could be found.  

Dr. Biller, related that she had been made aware of the 
veterans fire-related injuries in service and had been asked 
to comment on whether there could be any relationship between 
the bus accident and the subsequent pulmonary problems.  She 
stated that this was difficult to answer even with review of 
his old records, as she was not the treating physician at the 
time of the injuries in the 1940s.  She noted, however, that 
upon review of the medical literature, there was one case 
report of bronchiectasis which occurred 12 years after 
significant smoke inhalation with the patient dying from 
progressive respiratory disease 20 years after the initial 
event.  She related that she would thus have to say that 
bronchiectasis was a rare complication of smoke inhalation, 
but that it had been noted in the medical literature.  She 
added that it was therefore possible that the veterans 
distant injury could have been related to his progressive 
pulmonary disease.  

The RO subsequently sought a medical opinion from a VA 
medical specialist in pulmonology, who responded in a written 
report dated in January 1997 that according to the records, 
no respiratory complications as a result of the bus fire in 
1945 were recorded.  Reference was made to Dr. Billers 
research indicating a single case of late onset of 
bronchiectasis attributed to smoke inhalation.  It was his 
opinion that the rarity of the occurrence of bronchiectasis 
in the veterans case led him to conclude that it was more 
likely that bronchiectasis was not the result of smoke 
inhalation.  

The Board has carefully reviewed the clinical evidence of 
record, and the statements and testimony presented by the 
appellant.  It is pointed out in this instance, however, that 
while the appellant bases her claim on the assumption that 
the veteran did indeed sustain smoke inhalation damage to his 
lungs as the result of a bus fire in 1945, the service 
medical records clearly reflect no findings of any pulmonary-
related symptomatology.  It is shown that the veteran was 
hospitalized and/or underwent treatment for over eight months 
for his burn injuries, and a detailed progress report is of 
record.  There is absolutely no showing that he had any 
respiratory complaints from the time he was admitted through 
the time he was released from treatment.  The postservice 
record is equally silent for any lung complaints.  The 
appellant was afforded three VA examinations in 1947 and did 
not report any respiratory-related symptoms.  Consequently, 
it is found that even if the veteran had inhaled smoke while 
on the burning bus, it cannot be found that it developed into 
a chronic disorder.  38 C.F.R. § 3.303 (1998).  

The record reflects that the veteran apparently began seeking 
treatment for pulmonary symptoms in approximately 1993.  
There is no indication in the record that he had prior lung-
related symptomatology over the years, even considering the 
appellants testimony.  The only evidence in support of the 
claim is a single case study in the medical literature 
presented by Dr. Biller which indicates that a patient had 
contracted bronchiectasis 12 years after significant smoke 
exposure.  She stated that it was therefore possible that 
this might have occurred in the veterans case.

As pointed out by the VA pulmonary specialist, the rarity of 
that occurrence and the very late onset of bronchiectasis in 
the veterans case lead to a conclusion that it was not the 
result of smoke inhalation.  The Board points out, that the 
clinical record does not substantiate any finding that the 
veteran had significant smoke exposure so as to affect the 
lungs at that time, nor is it shown that either 
bronchiectasis or pulmonary fibrosis developed for almost 50 
years after release from active duty.  These facts alone are 
clearly inapposite to the Dr. Billers medical literature 
scenario.  Consequently, it would appear that Dr. Billers 
statement that there was a possible relationship between 
bronchiectasis and smoke inhalation many years before is 
extremely speculative, and was not due to any substantive 
clinical support in this regard.  As such, her medical 
statement cannot be viewed as the more probative opinion of 
causation so as to link the veterans bronchiectasis or 
pulmonary fibrosis to his military service.  She herself 
stated in her report of December 1996 that she did not see 
the veteran until December 1994, and admitted that it was 
extremely difficult to offer any relationship between the 
claimed smoke inhalation and the onset of the veterans 
pulmonary disease.  The Board finds the VA pulmonary 
specialists opinion that bronchiectasis did not result from 
smoke inhalation in service to be more probative under the 
circumstances.  Therefore service connection for the cause of 
the veterans death must be denied. 

The only other evidence suggesting that an association 
existed between the veterans bronchiectasis and his military 
service is that presented in the appellants statements and 
testimony.  She, however, as a lay person who is untrained in 
the field of medicine, is not competent to offer an opinion 
which requires specialized knowledge and expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the record is 
devoid of any medical evidence suggesting that the veteran 
developed bronchiectasis as a result of a service-connected 
disability.  There is no medical evidence showing that the 
veterans service-connected burn and scar residuals 
contributed substantially or materially to cause or hasten 
death, combined to cause death, or aided or lent assistance 
in producing death.  There is also no evidence suggesting 
that veterans service-connected disabilities materially 
affected vital organs so as to render him less capable of 
resisting the effects of the disorders listed on his death 
certificate.  There is no suggestion in the pertinent medical 
records that the veterans service-connected disabilities 
played any role in his death.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
